Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are canceled. Claims 19-38 are under examination on the merits.
On 6/14/21, the examiner called up the attorney of record, Mr. Richard A. Osman to discuss the issues of concern (see below). However, no reply was received.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34, 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In all claims 33-34 and 36-37, the phrase “burkholderia cepacia” is reported twice. Applicant is advised to delete one of said phrases from each claim in response to this office action.
Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 21-22, the phrase “in vivo” is confusing. A review of the specification suggests that “in vivo” is 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 (and its dependent claims 20-22, 27-38) is directed to a method of conversion of a genus of “predetermined” amino acid substrates into halogenated amino acids utilizing a genus of BesD (alpha-ketoglutarate/Fe-dependent) halogenases from all sources and species, wherein said genus of substrates is inadequately described in the disclosure.

Given the scope of the structural breadth of potential substrates of BesD halogenases from all sources and species, some more structural information about the genus of the “predetermined” amino acid substrates which may successfully produce halogenated amino acids deems necessary that is currently lacking in the disclosure.
All applicant provides is two species (namely ornithine and lysine) which is inadequate to fully describe the genus of “predetermined” amino acids as broadly claimed.
Since the genus of “predetermined” amino acid substrates is inadequately described a method of use thereof (claims 19-38) are also inadequately described.
It should also be noted that claim 19 (the genus claim) does not specify where such method of synthesis is occurring and said claim in its broadest interpretation reads on synthesis methods inside a living subject, inside a host cell and in vitro. 
Regarding the synthesis method inside a living subject, the specification fails to provide any details about what said subjects may be and how such synthesis methods are conducted (i.e. how the predetermined substrates and BesD enzymes are identified, introduced into the target site and how the production of such halogenated amino acids are monitored etc.). Therefore, such synthesis method is also subject to lack of adequate written description.
Therefore, given the scope of instant claims as a whole, one skilled in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
No claim is allowed.
Allowable Subject Matter
A method of synthesizing 4-Cl-lysine or 4-Cl-ornithine utilizing BesD enzyme(s) to convert lysine and ornithine appears to be novel. Further, the prior art fails to suggest such specifically claimed method.
Note:
The following article may be of relevance to this invention:
Kim et al., Nature Communications, 11:1867, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656